Citation Nr: 0707499	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-31 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
ankylosis, index and middle fingers, left hand (left hand 
fingers).

2.  Entitlement to service connection for post-traumatic 
stress syndrome (PTSD), to include as secondary to service-
connected left hand fingers.

3.  Entitlement to service connection for arthritis of the 
left elbow (claimed as left arm) and left shoulder, to 
include as secondary to service-connected left hand fingers.

4.  Entitlement to service connection for arthritis of the 
left wrist, to include as secondary to service-connected left 
hand fingers.

5.  Entitlement to service connection for sleep apnea, to 
include as secondary to PTSD.

6.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to June 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada that continued a 20 percent evaluation for 
the veteran's service-connected left hand fingers, granted 
service connection for skin graft scars, denied service 
connection for PTSD, arthritis of the left elbow, left 
shoulder and left wrist, sleep apnea, and denied entitlement 
to TDIU.  The veteran perfected a timely appeal of these 
determinations to the Board.

In a December 2004 DRO decision, the veteran withdrew his 
appeal regarding a higher evaluation for his service-
connected skin graft scars.

In May 2006, the veteran and his spouse, accompanied by the 
veteran's representative, testified before the undersigned 
Veterans Law Judge.  A transcript of these proceedings has 
been associated with the veteran's claims file.

In February 2007, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

The issues of entitlement to service connection for PTSD, 
left elbow, left shoulder, and left wrist, each to include as 
secondary to service-connected left hand fingers, entitlement 
to service connection for sleep apnea, to include as 
secondary to PTSD, and entitlement to a total disability 
compensation rating based on individual unemployability 
(TDIU) are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's left index and middle finger disability is 
currently evaluated at the maximum 20 percent evaluation 
under Diagnostic Code 5219, and the medical evidence does not 
indicate that the veteran's condition warrants evaluation as 
amputation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's left index and middle finger disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5146, 5219 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in February, March, May, August and 
September 2004, and May 2006, the RO notified the veteran of 
the evidence needed to substantiate his claims, including 
notice that a disability rating and effective date will be 
assigned if the claims are granted, and offered to assist him 
in obtaining any relevant evidence.  See also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These letters gave 
notice of what evidence the appellant needed to submit and 
what evidence VA would try to obtain.  The veteran was also 
invited to send additional evidence, and advised of the basic 
law and regulations governing the claims, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  The veteran 
and his representative were provided with adequate notice of 
the evidence, which was not of record, that was necessary to 
substantiate the veteran's claims, and also of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service treatment records, VA examination 
reports, the veteran's testimony before the Board, and 
statements submitted by the veteran and his representative in 
support of the claims. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to an evaluation in excess of 20 percent for 
ankylosis, index and middle fingers, left hand (left hand 
fingers).
 
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Here, the veteran's left index and middle finger disability 
is currently rated as 20 percent disabling under Diagnostic 
Code 5219.  Under this code unfavorable ankylosis of two 
digits of the hand involving the index and long fingers are 
rated at a maximum 30 percent evaluation for the dominant 
hand and 20 percent for the non-dominant hand.  The record 
indicates that the veteran is right handed.  A note to this 
section also requires consideration of whether evaluation as 
amputation is warranted.  

Ankylosis is considered favorable if the metacarpophalangeal 
or proximal interphalangeal is ankylosed and there is a gap 
of two inches or less between the fingertips and the proximal 
transverse crease of the palm, with the fingers flexed to the 
extent possible.  Ankylosis will be considered unfavorable if 
(i) the metacarpophalangeal or proximal interphalangeal is 
ankylosed and there is a gap of more than two inches between 
the fingertips and the proximal transverse crease of the 
palm, with the fingers flexed to the extent possible, or (ii) 
both the metacarpophalangeal or proximal interphalangeal 
joints of a digit are ankylosed, even if each joint is 
individually fixed in a favorable position.  Finally, 
ankylosis will be rated as amputation without metacarpal 
resection, at proximal interphalangeal joint or proximal 
thereto, if both the metacarpophalangeal or proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone.

Under Diagnostic Code 5146, a maximum 40 percent evaluation 
is warranted for amputation of index and long fingers of the 
dominant hand, and 30 percent is warranted for the non-
dominant hand.  The ratings for multiple finger amputations 
apply to amputations at the proximal interphalangeal joint or 
through proximal interphalages.  Amputation through middle 
phalanges will be rated as prescribed for unfavorable 
ankylosis of the fingers.  Amputations at distal joints, or 
through distal phalanges, other than negligible losses, will 
be rated as prescribed for favorable ankylosis of the 
fingers.  Amputation or resection of metacarpal bones (more 
than one-half the bone lost) in multiple finger injuries will 
require a rating of 10 percent added to (not combined with) 
the ratings, multiple finger amputations, subject to the 
amputation rule applied to the forearm.  Combinations of 
finger amputations at various levels, or finger amputations 
with ankylosis or limitation of motion of the fingers will be 
rated on the basis of the grade of disability; i.e. 
amputation, unfavorable ankylosis, most representative of the 
levels or combinations.  With an even number of fingers 
involved, and adjacent grades of disability, select the 
higher of two grades.  Finally, loss of use of the hand will 
be held to exist when no effective function remains other 
than that which would be equally well served by an amputation 
stump with a suitable prosthetic.
 
Here, the Board notes that the veteran is currently evaluated 
as 20 percent disabling under Diagnostic Code 5219.  Because 
the veteran is right hand dominant, this is the maximum 
rating available under this code for the veteran's condition.  
And because the maximum rating has been awarded for under 
Diagnostic Codes 5219, no additional higher evaluation is 
warranted due to pain, as discussed in DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
See Johnston v Brown, 10 Vet. App. 80 (1997).  The Board 
therefore instead looks to Diagnostic Code 5146 to see 
whether the veteran's condition warrants a higher evaluation 
under that code for loss of use of the left index and middle 
fingers.  

As noted above, Diagnostic Code 5146 provides a 30 percent 
evaluation for amputation of the index and long fingers of 
the non-dominant hand if the amputation is at the proximal 
interphalangeal joint or through proximal interphalages.  In 
addition, amputation or resection of metacarpal bones (more 
than one-half the bone lost) in multiple finger injuries will 
require a rating of 10 percent added to (not combined with) 
the ratings, multiple finger amputations, subject to the 
amputation rule applied to the forearm.  And loss of use of 
the hand will be held to exist when no effective function 
remains other than that which would be equally well served by 
an amputation stump with a suitable prosthetic.

In this case, the veteran was afforded a VA examination in 
September 2004 in connection with his disability.  Upon 
examination, the vet was able to hold the left index and 
middle fingers fully extended.  He was also able to flex the 
joints of the left index finger at the metacarpophalangeal, 
proximal interphalangeal and distal interphalangeal joints 
from 0 to 30 degrees, albeit with pain.  The veteran was 
noted to have 100 percent normal passive pain-free motion of 
the left index finger joints flexion to metacarpophalangeal, 
proximal interphalangeal and distal interphalangeal joints 
from 0 to 90 degrees without pain.  The veteran was noted to 
have normal two-point sensation over the tip of the left 
index finger of 6 mm.  The tip of the index finger was noted 
to have a normal appearance without any deformity of the 
volar pad or fingernail.  Examination of the last and middle 
fingers revealed debility to actively flex the 
metacarpophalangeal joint from 0 to 20 degrees, with pain.  
Passively, the veteran had normal range of motion of the 
metacarpophalangeal, proximal interphalangeal and distal 
interphalangeal joints from 0 to 90 degrees.  The examiner 
also noted that the flexor profundus and sublimus tendons 
were intact to the index, ring, and little fingers, as were 
the extensor tendons.  The veteran was noted to have normal 
two-point sensation involving the tips of all five digits of 
the left hand.  There was no deformity of the left index 
finger and the tip of the finger was noted to have a normal 
contour with no nail deformity.  The veteran was also noted 
to have normal skin wear patterns in the left hand.  Finally, 
the veteran's left thumb had full range of motion.  X-rays of 
the veteran's left hand revealed index and middle fingers 
entirely within normal limits other than mild osteoarthritic 
changes involving the distal interphalangeal joints of all 
four-finger joints.  In addition, the tusks of the index and 
middle fingers were found to be intact, demonstrating no bony 
loss or any amputation of any bony tissue.  The soft tissue 
contours of all of the fingers and thumb were indicted to be 
normal.  The veteran was diagnosed with well-healed fingertip 
amputation of the left index finger without neurologic or 
mechanical deficit, and well-healed fingertip laceration of 
the left middle finger without neurologic or mechanical 
deficit.  The examiner then stated that he believed that the 
veteran was posturing when asked to actively move the left 
index and middle fingers.  He was noted to have normal skin 
wear patterns in the left hand, and the examiner found that 
the veteran was able to use the left hand for all activities.  
The examiner also indicated no ankylosis of any of the 
joints.  

Based on the foregoing, the Board finds that the veteran's 
disability picture does not warrant an evaluation in excess 
of 20 percent under Diagnostic Code 5146.  Based on the 
evidence in the record, the veteran's left hand finger 
condition was noted to be essentially normal with normal skin 
wear patterns.  The veteran's condition was noted to have no 
bony loss or any amputation of any bony tissue.  
Consideration of whether evaluation as amputation under 
Diagnostic Code 5146 is therefore not warranted.  

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  In addition, there 
is no showing that the veteran's disability has necessitated 
frequent, or indeed any, periods of hospitalization, or that 
the disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence such factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an evaluation in excess of 20 percent for 
ankylosis, index and middle fingers, left hand, is denied.


REMAND

For the reasons set forth below, the veteran's claims of 
entitlement to service connection for PTSD, left elbow, left 
shoulder, and left wrist, each to include as secondary to 
service-connected left hand fingers, entitlement to service 
connection for sleep apnea, to include as secondary to 
service-connected PTSD, and entitlement to a total disability 
compensation rating based on individual unemployability 
(TDIU), must be remanded for additional development and 
adjudication.

First, the Board observes that the veteran has been diagnosed 
with PTSD.  The veteran also testified that the stressors 
that underlie his PTSD relate to the incident in service when 
he cut his left index and middle fingers.  He also relates 
that he was traumatized when nurses slapped him to bring him 
out of anesthesia after surgical procedures to repair his 
left index and middle fingers.  The veteran indicated that he 
has had nightmares regarding these things.  The Board notes, 
however, the veteran has not been afforded a VA examination 
in connection with this claim.

The Board also notes that the veteran has been diagnosed with 
sleep apnea and has been noted to have degenerative arthritis 
in his left shoulder, with abnormal left shoulder x-rays, and 
calcific tendonitis, adhesive capsulitis, and underuse of the 
left shoulder.  The physician who diagnosed the veteran with 
degenerative arthritis also indicated that the arthritis of 
the veteran's left shoulder is related to overuse, as he has 
to compensate with the rest of the left upper extremity to 
overcome problems of debility and lack of motion of his 
fingers.  This physician thus found that the shoulder problem 
was found to be a likely long-term consequence of the 
veteran's left hand disability.  In addition, mild bony 
spurring of the distal ulna on the medial side in the 
veteran's left wrist has been noted, and the veteran has also 
been indicated to have arthralgia of the left wrist and left 
shoulder.  

The veteran has not been afforded a VA examination with 
regard to his sleep apnea, but was afforded two VA 
examinations, dated in September 2004 in connection with his 
left index and middle fingers, and in connection with the 
veteran's left shoulder.  The September 2004 VA examinations 
contained opinions that the veteran essentially has no left 
shoulder or wrist condition.  He was diagnosed with a normal 
left shoulder without neurological or mechanical deficit, and 
a normal left wrist.  The second VA examination, that 
evaluated the veteran's left hand fingers, also contained an 
opinion regarding the veteran's left shoulder, arm and wrist, 
stating that these conditions, if any, are unrelated to the 
veteran's left hand finger disability.  The examiner opined 
that the veteran's left hand finger condition would not be 
expected to place any unusual stress on the left wrist, 
forearm, elbow, upper arm, or shoulder.  

Because no examination was afforded to the veteran regarding 
PTSD and sleep apnea, and because there are conflicting 
medical opinions regarding the existence and etiology of any 
left wrist, elbow or shoulder disabilities, with the more 
positive diagnoses and opinions occurring after the September 
2004 VA examinations, the Board finds that these claims 
should be remanded in order that the veteran may be afforded 
VA examinations in connection with these claims.  In this 
regard, the examiner should comment on the conflicting 
medical evidence and specify an appropriate diagnoses.  The 
examiner should also determine if the veteran's conditions 
are related to or had their onset during service, or within 
one year of service.  The examiner should also indicate 
whether any PTSD, or left shoulder, elbow or wrist conditions 
are secondary to the veteran's service-connected left hand 
finger disability, and whether any sleep apnea is secondary 
to PTSD.  See 38 U.S.C.A § 5103A (West 2002 & Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2005).

Prior to affording the veteran additional VA examinations, 
the veteran should be afforded an opportunity to submit any 
recent medical records or opinions pertinent to his claims 
that have not already been associated with the veteran's 
claims file.  Here, the Board notes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

Finally, with respect to the veteran's TDIU claim, the Board 
finds that the resolution of the veteran's outstanding claims 
may impact this claim.  Indeed, if service connection is 
awarded or if evaluations of the veteran's disabilities are 
increased, and a single or combined 100 schedular evaluation 
resulted, the total rating issue will be rendered moot.  See 
Green v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 
Fed. Reg. 52375 (1999).  Under these circumstances, the Board 
finds that, as the veteran's outstanding issues are 
inextricably intertwined with the TDIU issue, they should be 
considered together, and thus a decision by the Board on the 
veteran's TDIU claim would now be premature.  See Henderson 
v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
folder, that have treated him since 
service for PTSD, any left shoulder, 
elbow or wrist disorder, or sleep apnea.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  With respect to the veteran's PTSD 
claim, the RO should request that the 
veteran provide any additional 
information, including dates, locations, 
names of other persons involved, etc., 
relating to the veteran's claimed service 
stressors.  The veteran should be advised 
that this information is necessary to 
obtain supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
advised that he should provide buddy 
statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.

The RO must then review the entire claims 
file, including the veteran's medical 
treatment records and previous statements 
of stressors, and any additional 
information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  This 
summary and all associated documents, if 
appropriate, should be sent to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), formerly the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7701 Telegraph Road, 
Kingman Building, Room 2C08, Alexandria, 
VA 22315-3802.  The JSRRC should be 
requested to provide any information that 
might corroborate the veteran's alleged 
stressors.  If the RO is unable to 
corroborate a stressor, the RO must 
inform the veteran of the results of the 
requests for information about the 
stressors.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded appropriate VA examinations to 
determine the current nature, extent and 
etiology of any psychiatric disorder, to 
include PTSD; any left shoulder, elbow or 
wrist disorder; and any sleep disability, 
to include sleep apnea, found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

The reports of examination should contain 
a detailed account of all manifestations 
of any disability found to be present.  
All necessary tests should be conducted, 
and the examiner must specify each 
diagnosis.  In doing so, the examiner 
should comment on the medical evidence of 
record and specifically offer an opinion 
as to whether it is at least as likely as 
not that the veteran's disability had its 
onset in service or within one year of 
service, or whether such disability is 
secondary to the veteran's service-
connected left hand finger disability or, 
in the case of any sleep apnea, whether 
such disability is secondary to any PTSD 
found to be present.  

In preparing a report, the examiner 
should comment on the conflicting 
opinions of the veteran's VA physicians 
and the September 2004 VA examiners 
regarding whether the veteran suffers 
from any left shoulder, elbow or wrist 
disability and if so, whether such 
disability is related to service or his 
service-connected left hand finger 
disability.  

If the psychiatric examiner diagnoses the 
veteran as having PTSD, this examiner 
must specifically indicate the stressor 
or stressors underlying that diagnosis 
and offer an opinion as to the likelihood 
that there is a link established by the 
medical evidence between the veteran's 
PTSD and such stressor(s).  

If an examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  Each examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

4.   After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claims.  If any determination remains 
adverse to the veteran, he and his 
representative must be furnished a 
supplemental statement of the case, and 
be given an opportunity to submit written 
or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGELTON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


